Citation Nr: 0504456	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-22 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
asbestosis, effective from March 26, 2001 to September 19, 
2002.

2.  Entitlement to an effective date earlier than March 26, 
2001 for the grant of service connection for asbestosis.

3.  Entitlement to an effective date earlier than September 
20, 2002 for the grant of service connection for chronic 
obstructive pulmonary disease, emphysema, and bronchitis with 
cor pulmonale and episodic congestive heart failure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran enlisted in the U.S. Army in October 1940 and had 
active service from January 1941 to October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 RO rating decision which granted 
service connection for asbestosis and assigned a 30 percent 
rating, effective from March 26, 2001.  

This matter further comes before the Board from an October 
2004 rating decision, in which the RO granted service 
connection for chronic obstructive pulmonary disease with 
bronchitis, emphysema, and cor pulmonale with congestive 
heart failure.  The RO also granted a 100 percent disability 
rating for all of the veteran's service-connected respiratory 
disabilities (including asbestosis, chronic obstructive 
pulmonary disease with bronchitis, emphysema, and cor 
pulmonale with congestive heart failure), effective from 
September 20, 2002.  In the October 2004 rating decision, the 
RO also noted that the issue of entitlement to an earlier 
effective date for the establishment of service connection 
for all respiratory disabilities, including chronic 
obstructive pulmonary disease with bronchitis, emphysema, and 
cor pulmonale with congestive heart failure, was in appellate 
status.  

In October 2004, the RO issued a supplemental statement of 
the case in October 2004, including the issue of entitlement 
to an earlier effective date for the establishment of service 
connection for all respiratory disabilities, including 
chronic obstructive pulmonary disease with bronchitis, 
emphysema, and cor pulmonale with congestive heart failure.  
In November 2004, the veteran's representative submitted a VA 
Form 646 (Statement of Accredited Representative in Appealed 
Case) citing this additional effective date issue as one of 
the issues on appeal for consideration by the Board.  The 
Board construes the VA Form 646 filed by the veteran's 
representative as a timely appeal for an earlier effective 
date for the grant of service connection for chronic 
obstructive pulmonary disease, emphysema, and bronchitis with 
cor pulmonale and episodic congestive heart failure.  The 
Court has held that if the Board completes review of a claim 
placed in appellate status by the filing of an NOD, it will 
constitute a waiver of the filing of a substantive appeal as 
to the issues considered.  See Beyrle v. Brown, 9 Vet. App. 
24 (1996).  Therefore, the three issues in proper appellate 
status have been set forth on the first page of the decision.

The Board notes that the veteran's claims for (1) a rating in 
excess of 30 percent for asbestosis, effective from September 
20, 2002 and (2) a total disability rating based on 
individual unemployability (TDIU) rating are both moot in 
light of the October 2004 RO rating decision which granted a 
total schedular rating for the veteran's respiratory 
disabilities.

The Board notes that the veteran has on several occasions 
asserted that VA committed clear and unmistakable error in 
not granting service connection for his respiratory problems 
in 1995.  It is unclear, however, whether the veteran is 
claiming that there was clear and unmistakable (CUE) error 
committed in an RO rating decision (such as May 1995, 
November 1996, April 1997, et. seq.) or in the Board's 
November 2000 decision, or whether this is merely part of the 
veteran's earlier effective date claims.  Although the RO has 
adjudicated the veteran's claims for an earlier effective 
date, the RO has not addressed the issue of whether the 
previous RO decision(s) were clearly and unmistakably 
erroneous in not granting service connection for chronic 
obstructive pulmonary disease, emphysema, bronchitis, or 
another respiratory disability.  This CUE issue is not 
inextricably intertwined with the issue of entitlement to an 
earlier effective date because the two issues are addressed 
under different provisions of the law, and adjudication of 
one issue would have no legal impact on adjudication of the 
other.  See Flash v. Brown, 8 Vet. App. 332 (1995) (claims to 
reopen based on new and material evidence and claims of clear 
and unmistakable error are mutually exclusive means of 
determining an effective date).  

The Board also notes that it is significant for the veteran 
to distinguish which decision, if any, he may be claiming 
contains CUE error because if he is claiming CUE error in a 
RO rating decision, this matter is referred to the RO for 
initial review and action.  If, however, the veteran is 
claiming CUE error in the November 2000 Board decision (or 
the subsumed April 1998 rating decision), the RO does not 
have jurisdiction to review final Board decisions, and 
therefore, the RO could not adjudicate such a CUE claim.  
Rather, if the veteran is claiming CUE in a final Board 
decision (and the subsumed RO rating decision), there are 
specific rules he must follow.  For example, he must file 
with the Board a motion for revision of a Board decision 
based on CUE.  See 38 C.F.R. §§ 20.1400, et. seq.  

The issue of the appropriate disability rating to be assigned 
for the period from March 6, 2000 to September 19, 2002 for 
the service-connected respiratory disability -- chronic 
obstructive pulmonary disease, emphysema, and bronchitis (and 
asbestosis from March 26, 2001) --  is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  By a November 2000 decision, the Board found that new and 
material evidence had not been submitted since the April 1997 
rating decision to reopen the claim for service connection 
for chronic obstructive pulmonary disease, bronchitis, and 
emphysema, on a direct basis or as secondary to asbestos 
exposure.  

2.  Subsequent to the November 2000 final Board decision, the 
RO first received a claim of entitlement to service 
connection for a respiratory disability, claimed as 
asbestosis, from the veteran, on March 26, 2001.

3.  There was no correspondence or documentation received in 
the interim between the November 2000 final Board decision 
and March 26, 2001, evidencing any intent to pursue VA 
benefits based on a respiratory disability.

4.  On March 6, 2000 the RO received a statement from the 
veteran, with private medical records attached, in which he 
referred to his appeal for service connection for a lung 
condition due to asbestos exposure in service; the Board 
received this document on March 7, 2001, subsequent to the 
November 2000 final Board decision.  

5.  The award of service connection for chronic obstructive 
pulmonary disease, bronchitis, and emphysema in October 2004 
was based on medical statements dated in 2003 - not the 
evidence submitted in March 2000 and the evidence of record 
at the time of the Board's November 2000 decision.


CONCLUSIONS OF LAW

1.  The November 2000 Board decision is final.  38 U.S.C.A. 
§§ 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 (2004).

2.  The criteria for an effective date earlier than March 26, 
2001 for the grant of entitlement to service connection for 
asbestosis have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2004).

3.  The criteria for an effective of March 6, 2000 for the 
grant of entitlement to service connection for chronic 
obstructive pulmonary disease, bronchitis, and emphysema have 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400; 
20.1304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Dates

The effective date of an award based on a claim reopened 
after final adjudication shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefore or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§3.400(r).

The effective date of an award based on the receipt of new 
and material evidence in a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110; 38 C.F.R. §§ 3.1(r), 3.400(q)(1)(ii).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran which may 
be interpreted as applications or claims--formal and 
informal--for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 511; 38 C.F.R. §§ 3.1(p), 3.400(b)(2), 3.155(a).  
See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  
An informal claim must identify the benefit sought.  38 
C.F.R. § 3.155(a).

The veteran believes that service connection for his 
respiratory disabilities should be established effective in 
January 1995.  

Given the evidence of record, the Board finds that the 
effective date appropriate for assignment for entitlement to 
service connection for asbestosis is the currently assigned 
date of March 26, 2001, as the date the claim was received.  
The Board also finds that, as more fully explained below, the 
effective date appropriate for assignment for entitlement to 
service connection for chronic obstructive pulmonary 
bronchitis, and emphysema is March 6, 2000.  

Although the veteran submitted a claim for service connection 
for breathing problems, as secondary to malaria, in January 
1995, that claim was denied and the veteran appealed.  In 
June 1996, however, he withdrew his claim for service 
connection as secondary to the service-connected malaria and 
the January 1995 rating decision became final.  In June 1996 
he also filed a claim for entitlement to service connection 
for chronic obstructive pulmonary disease as secondary to 
exposure to asbestos.  By November 1996, April 1997, July 
1998 rating decisions, the RO denied service connection for 
chronic obstructive pulmonary disease, emphysema, and 
bronchitis, as secondary to exposure to asbestos.  The 
veteran then filed an appeal to the Board.  In a December 
1998 statement of the case, the RO clarified that the issue 
on appeal was whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for chronic obstructive pulmonary disease, 
bronchitis, and emphysema.  

By November 2000 decision, the Board found that new and 
material evidence had not been submitted since the April 1997 
rating decision to reopen the claim for service connection 
for chronic obstructive pulmonary disease, bronchitis, and 
emphysema.  In January 2001 the veteran filed a Motion for 
Reconsideration of the Board's November 2000 decision, which 
was denied by the Board in February 2001.  The veteran did 
not, however, file an appeal with the U.S. Court of Appeals 
for Veterans Claims (Court); thus, the Board's decision 
became final.  

To determine whether an earlier effective date is warranted, 
the Board must determine when the first claim to reopen was 
received.  To determine when a claim was received, the Board 
must review all communications in the claims file that may be 
construed as an application or claim.  Quarles v. Derwinski, 
3 Vet. App. 129, 134 (1992).  

In that regard the Board notes that the RO first received 
another claim of entitlement to service connection for a 
respiratory disability, claimed as asbestosis, from the 
veteran on March 26, 2001.  Thus the date the veteran 
submitted a request to reopen the claim for service 
connection for asbestosis is the date of the claim and 
assignment of an effective date earlier than March 26, 2001, 
is not warranted.

In sum, the Board concludes that the criteria for an 
effective date prior to March 26, 2001 for a grant of service 
connection for asbestosis have not been met.  The evidence is 
not in relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt in the resolution of this 
claim.  Rather, as the preponderance of the evidence is 
against this claim, it must be denied.

The Board notes that the veteran has cited the Nehmer cases 
in support of his earlier effective date claims, essentially 
claiming that his chronic obstructive pulmonary disease, 
bronchitis, and emphysema should be service-connected 
effective the date of his original claim in 1995 based on 
Nehmer.  Nehmer v. Administration, et al., 712 F. Supp. 1404 
(N.D. Cal. 1989) ("Nehmer I"), Nehmer v. Administration, et 
al., 32 F. Supp. 2d. 1175 (N.D. Cal 1999) ("Nehmer II").  
The Nehmer cases created an exception to the general 
principle governing the assignment of an earlier effective 
date for claims for service connection and specifically 
pertains to Vietnam veterans who were exposed to herbicides 
and have a related disease.  The veteran served during World 
War II and his claim does not involve herbicide exposure; 
thus the Nehmer cases are not applicable.

With regard to the claim for an effective date earlier than 
September 20, 2002 for the grant of service connection for 
chronic obstructive pulmonary disease bronchitis, and 
emphysema, the Board notes that on March 6, 2000 the RO 
received from the veteran a statement in support of claim (VA 
Form 21-4138) in which the veteran indicated he had "an 
appeal pending to have [his] lung condition rated as service-
connected due to exposure to asbestos while in service" and 
that he had additional evidence that he wanted considered, 
including two letters from Dr. Haywood Moore, dated in April 
1977 and September 1977.  Although the RO received these 
documents from the veteran in March 2000, the date stamp on 
the documents indicates that the Board did not receive these 
documents until March 7, 2001, nearly four months after the 
Board's November 2000 decision.  The Board then sent these 
documents back to the RO, and the RO received these documents 
on March 15, 2001.  It does not appear that either the Board 
or the RO took action on these documents received from the 
veteran.  

Rules concerning submission of additional evidence following 
certification to the Board are contained in 38 C.F.R. 
§ 20.1304.  In this case, the RO certified the appeal to the 
Board -- which was decided by the November 28, 2000 Board 
decision - in November 1999, and the veteran was so informed 
by a letter dated November 15, 1999.  Additional evidence 
submitted to support the appeal after that notice should be 
submitted directly to the Board and, if received within 90 
days of mailing of the notice or before the Board issues a 
decision - whichever occurs first - will be considered by the 
Board in connection with the appeal.  38 C.F.R. § 20.1304(a).  
In this case, however, the veteran submitted additional 
evidence concerning his appeal to the RO instead of the 
Board.  Unfortunately, the RO did not forward the veteran's 
statement and additional evidence to the Board until March 
2001.  By that time, the Board had issued its decision.  
Following the expiration of the period specified in 38 C.F.R. 
§ 20.1304(a), the Board will not accept additional evidence 
except when the appellant demonstrates on motion that there 
was good cause for the delay.  

If good cause is not shown, the additional evidence submitted 
will be referred to the RO upon completion of the Board's 
action on the pending appeal, without action by the Board 
concerning the additional evidence.  Any additional evidence 
so referred may be treated by the RO as the basis for a 
reopened claim, if appropriate.  If the Board denied a 
benefit sought in the pending appeal and any evidence so 
referred which was received prior to the date of the Board's 
decision, together with the evidence already of record, is 
subsequently found to be the basis of an allowance of that 
benefit, the effective date of the award will be the same as 
if the benefit had been granted by the Board as a result of 
the appeal which was pending at the time that the hearing 
request or additional evidence was received.  38 C.F.R. 
§ 20.1304(b)(1).

Because the Board returned the veteran's statement and 
additional evidence to the RO without taking any action on 
it, the Board finds that, pursuant to 38 C.F.R. 
§ 20.1304(b)(1), this material may be treated as a basis for 
a reopened claim for the issues decided by the Board in 
November 2000 - that is, entitlement to service connection 
for chronic obstructive pulmonary disease, bronchitis, and 
emphysema.  If the evidence submitted by the veteran in March 
2000, together with the evidence then of record, is the basis 
for granting service connection for chronic obstructive 
pulmonary disease, bronchitis, and emphysema, the effective 
date of the award would be the date of the claim that was 
denied by the Board in November 2000.  See 38 C.F.R. 
§ 20.1304(b)(i).  If not, the effective date of the award 
would be March 6, 2000 - the date of the reopened claim for 
service connection for chronic obstructive pulmonary disease, 
bronchitis, and emphysema.   

In the October 2004 rating decision granting service 
connection for chronic obstructive pulmonary disease, 
bronchitis, and emphysema, the RO concluded that the document 
received from the veteran on September 20, 2002 constituted a 
request to reopen the claim for service connection for 
chronic obstructive pulmonary disease, bronchitis, and 
emphysema and found that new and material evidence, 
consisting of three letters from a private physician, Dr. 
Levy, dated in July, October, and December 2003 had been 
submitted to reopen the claim of entitlement to service 
connection for chronic obstructive pulmonary disease, 
bronchitis and emphysema.  By October 2004 rating decision, 
the RO also granted service connection for chronic 
obstructive pulmonary disease with bronchitis, emphysema, and 
cor pulmonale with congestive heart failure based on these 
three statements from Dr. Levy.  

It is clear from the October 2004 rating decision granting 
service connection for chronic obstructive pulmonary disease, 
bronchitis, and emphysema that the basis for the grant of 
benefits were the 2003 statements from Dr. Levy, not 1977 
statements submitted by the veteran in March 2000 and the 
evidence that the Board used un November 2000.  Therefore, 
the effective date of the award of service connection for 
chronic obstructive pulmonary disease, bronchitis, and 
emphysema is the date of the reopened claim -- March 6, 2000 
- and no earlier.  

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into the law the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)).  The VCAA imposes additional obligations on VA in 
terms of its duty to notify and assist claimants.  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that a VCAA notice must inform 
the claimant of any information and evidence not of record 
that is necessary to substantiate the claim; that VA will 
seek to provide; and that the claimant is expected to 
provide.  


In the present case, the Board finds that the VCAA notice 
requirements have been satisfied with respect to the 
veteran's claim as the RO sent the veteran notice letters in 
August 2001 and in August 2003.  Although the August 2001 
notice letter pertained to the veteran's claim for service 
connection for asbestosis and the August 2003 notice letter 
pertained to his claims for service connection for chronic 
obstructive pulmonary disease with bronchitis, emphysema, and 
cor pulmonale with congestive heart failure and for a TDIU 
rating, the Board finds that these VCAA notice letters are 
also sufficient for providing notice as to the issues 
currently on appeal.  In that regard the Board notes that the 
claim for a higher rating for asbestosis, following an 
initial rating assignment, and for an earlier effective date 
for the grants of service connection for asbestosis and for 
chronic obstructive pulmonary disease with bronchitis, 
emphysema, and cor pulmonale with congestive heart failure, 
are downstream issues from the original grants of service 
connection for those issues.  Grantham v. Brown, 114 F .3d 
1156 (1997).  VA's General Counsel has held that no 
additional section 5103(a) notice was required for such 
downstream issues.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  Thus, 
the Board finds that the VCAA notice requirements were 
satisfied by the RO's letters dated in August 2001 and August 
2003.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  With regard 
to records, the Board notes that VA has obtained all of the 
relevant identified by the veteran that pertain to his claim 
for an earlier effective date.  With regard to a VA 
examination, the Board notes that the veteran underwent VA 
examinations pertinent to his claims for service connection 
for asbestosis and for chronic obstructive pulmonary disease 
with bronchitis, emphysema, and cor pulmonale with congestive 
heart failure, as well as pertinent to his claim for a higher 
rating.  The Board therefore finds that VA has satisfied the 
duty to assist the veteran in this matter.


ORDER

An effective date earlier than March 26, 2001 for the grant 
of service connection for asbestosis is denied.

An effective date of March 6, 2000 for the grant of service 
connection for chronic obstructive pulmonary disease, 
bronchitis, and emphysema is granted.


REMAND

By an October 2004 rating decision, the RO had granted 
service connection and a 100 percent disability rating for 
chronic obstructive pulmonary disease with bronchitis, 
emphysema, and cor pulmonale with congestive heart failure, 
effective from September 20, 2002.  

In the decision above, the Board granted an effective date of 
March 6, 2000 for the award of service connection for chronic 
obstructive pulmonary disease, bronchitis, and emphysema.  In 
light of the Board's grant, the question of entitlement to a 
higher disability evaluation for asbestosis must be deferred 
so that the RO may rate, in the first instance, the service-
connected respiratory disabilities of chronic obstructive 
pulmonary disease, bronchitis, emphysema, and - from March 
26, 2001 - asbestosis for the period from March 6, 2000 (the 
effective date of the grant of service connection for the 
other respiratory disabilities) to September 19, 2002 (the 
day prior to the effective date of the total 100 percent 
rating).  

As the veteran has essentially contended he should be 
entitled to a 100 percent disability rating for his service-
connected lung disability, effective from 1995, and because 
the RO has yet to consider the issue of what disability 
rating is appropriate for the period from March 6, 2000 to 
September 19, 2002, it would be potentially prejudicial to 
the veteran for the Board to consider the issue in the first 
instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Thus, in light of the grant of an earlier effective date 
above, this matter must be remanded to the RO for the 
following action:

1.  The RO should take appropriate action 
to adjudicate the issue of what 
disability rating is appropriate for the 
period from March 6, 2000 to September 
19, 2002 for the service-connected 
respiratory disabilities: chronic 
obstructive pulmonary disease, 
bronchitis, and emphysema from March 
2000, plus asbestosis from March 2001.  

2.  Thereafter, if the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


